                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEW MEXICO

                                                   )
In re: Roman Catholic Church of the                ) Chapter 11
Archdiocese of Santa Fe,                           )
                                                   )
                                                   ) Bankruptcy Case No. 18-13027-t11
                        Debtor-in-Possession.      )
                                                   ) Adv. Proc. No. ________________
                                                   )
                                                   )
Official Committee of Unsecured Creditors,         )
                                                   )
                        Plaintiff,                 )
         v.                                        )
The Roman Catholic Church of the Archdiocese )
of Santa Fe, Rev. Msgr. Lambert J. Luna, Rev.      )
John Cannon, Rev. Timothy A. Martinez, Rev.        )
Clarence Maes, Rev. John Trambley, Very Rev.       )
James Marshall, Rev. Msgr. Bennett J. Voorhies, )
Tony Salgado, Jennifer Cantrell, Bernard E.        )
“Gig” Brummell, and Stan Sluder, solely in their )
capacity as trustees of The Archdiocese of Santa )
Fe Deposit and Loan Fund, Nativity of the Bless    )
Virgin Mary, Our Lady of the Annunciation, Our     )
Lady of the Assumption – Albuquerque, Risen Savior )
Catholic Community, Our Lady of Belen,             )
Immaculate Heart of Mary, San Clemente, St. John   )
Vianney Church, St. Thomas Aquinas, and San        )
Miguel,                                            )
                        Defendants.                )

             COMPLAINT FOR AVOIDANCE AND RECOVERY OF
      FRAUDULENT TRANSFERS; DECLARATORY AND INJUNCTIVE RELIEF


                  The Official Committee of Unsecured Creditors (the “Committee”) of the Roman

Catholic Church of the Archdiocese of Santa Fe, a New Mexico non-profit corporation (“ASF”), brings

this adversary proceeding against the defendants named herein pursuant to the authority granted to the

Committee by the Order on the Unsecured Creditors Committee’s Motion for Exclusive and

Irrevocable Authority to Commence, Prosecute and Settle Adversary Proceedings and the related



  Case 20-01061-t            Doc 1   Filed 10/29/20 Entered 10/29/20 14:21:52 Page 1 of 51
DOCS_SF:102819.8 05066/002                         1
opinion entered on October 9, 2020 [Docket Nos. 514-15] (the “Order Conferring Standing”).

The Committee alleges as follows:

                                             INTRODUCTION

                  1.         Prior to January 1, 2013, the parishes of ASF (“Parishes”) were not

incorporated. They did not exist as separate legal entities and could not hold either legal or

beneficial interests in property.

                  2.         Prior to January 1, 2013, ASF held both the legal and beneficial interests

in its real property and its financial assets.

                  3.         Beginning 2007, when it became concerned that its assets were exposed to

the claims of its creditors, including the survivors of clergy sex abuse (“Survivors”), ASF began

to formulate a fraudulent asset protection scheme to insulate its assets from the claims of

creditors, while still maintaining complete control over the assets.

                  4.         This scheme involved a corporate restructuring (“Restructuring”)

consisting of, among other things, the incorporation of its previously unincorporated Parishes

and the formation of two trusts, settled, controlled and revocable by ASF. ASF transferred

certain financial assets to a trust entitled, “Archdiocese of Santa Fe Deposit and Loan Fund” (the

“DLF Trust”), and certain real estate assets to the other trust and designated itself, its Parishes,

and other affiliated entities as beneficiaries of the two trusts. After the trusts were created and

the Parishes were incorporated, ASF transferred financial assets valued at over $26 million at the

time of the transfer and worth approximately $36.7 million as of the Petition Date to the DLF




  Case 20-01061-t            Doc 1     Filed 10/29/20 Entered 10/29/20 14:21:52 Page 2 of 51
DOCS_SF:102819.8 05066/002                           2
Trust and real estate valued in excess of $170 million to the real estate trust, all without

consideration.

                  5.         The documents formalizing this scheme to transfer assets out of the reach

of the Survivors and effectuate the Restructuring were executed on January 1, 2013. As of the

Petition Date, the Parishes were separately incorporated, ASF’s financial assets had been

transferred to the DLF Trust, and some (but not all) real property was transferred to the real

estate trust.

                  6.         This complaint seeks, among other things, to avoid and recover as

fraudulent ASF’s transfers of financial assets to the DLF Trust as part of ASF’s fraudulent

scheme to put its assets out of the reach of the Survivors and its other creditors, and/or

declaratory relief that the DLF Trust is void or otherwise unenforceable against ASF’s estate and

its creditors because it is a self-settled trust, revocable by ASF, in which ASF is a beneficiary.

                  7.         The resolution of this litigation is critical to ASF’s chapter 11 estate

because it will determine the magnitude of distributions to its creditors, including the Survivors

of the childhood sex abuse enabled by ASF, and whether ASF can continue to avoid being held

accountable to the Survivors.

                                               JURISDICTION

                  8.         This Court has jurisdiction over the instant adversary proceeding pursuant

to 28 U.S.C. §§ 157(b)(1) and 1334; 11 U.S.C. § 105; and Federal Rules of Bankruptcy

Procedure 7001 and 7013.

                  9.         Venue in this judicial district is appropriate pursuant to 28 U.S.C. § 1409.




  Case 20-01061-t            Doc 1     Filed 10/29/20 Entered 10/29/20 14:21:52 Page 3 of 51
DOCS_SF:102819.8 05066/002                           3
                  10.        This adversary proceeding constitutes a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(E), (H) and (O).

                                                  PARTIES

                  11.        On or about December 18, 2018, the United States Trustee appointed, the

Committee, to represent ASF’s unsecured creditors pursuant to 11 U.S.C. § 1102(a)(1).

                  12.        ASF is the debtor and debtor-in-possession, and, as set forth below, the

sole settlor and a beneficiary of the DLF Trust. ASF also retains the power to revoke the DLF

Trust.

                  13.        Defendants Lambert J. Luna, John Cannon, Timothy A. Martinez,

Clarence Maes, John Trambley, James Marshall, Bennett J. Voorhies, Tony Salgado, Jennifer

Cantrell, Bernard E. “Gig” Brummell, and Stan Sluder, are individuals and residents of New

Mexico sued herein in their capacity as the trustees (collectively, the “Trustees”) of the DLF

Trust.

                  14.        The following are parishes of ASF (collectively, the “Parishes”), each a

domestic nonprofit corporation located in the State of New Mexico and, on information and

belief, a purported beneficiary of the DLF Trust:

                             a.      Nativity of the Blessed Virgin Mary

                             b.      Our Lady of the Annunciation

                             c.      Our Lady of the Assumption - Albuquerque

                             d.      Risen Savior Catholic Community

                             e.      Our Lady of Belen




  Case 20-01061-t            Doc 1     Filed 10/29/20 Entered 10/29/20 14:21:52 Page 4 of 51
DOCS_SF:102819.8 05066/002                           4
                             f.       Immaculate Heart of Mary

                             g.       San Clemente

                             h.       St. John Vianney Church

                             i.       St. Thomas Aquinas

                             j.       San Miguel

The foregoing Parishes are representative beneficiaries of the DLF Trust, and are not the

exclusive parish beneficiaries of the DLF Trust.

                                      THE ASF BANKRUPTCY CASE

                  15.        On December 3, 2018 (the “Petition Date”), ASF filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, 11 U.S.C. §101 et seq. (the

“Bankruptcy Code”). ASF continues to operate its business as a debtor in possession.

                  16.        ASF’s commencement of the above-captioned bankruptcy case as of the

Petition Date created an “estate” as defined in Bankruptcy Code section 541(a).

                                              THE DLF TRUST

                  17.        On January 1, 2013, ASF as the sole settlor and grantor, created the DLF

Trust for the purpose of receiving its financial assets and placing them out of the reach of its

creditors as part of its asset protection scheme.

                  18.        A true copy of the Indenture of Trust (“Indenture”) for the DLF Trust is

attached hereto as Exhibit A.

                  19.        Paragraph 2.e of the Indenture defines “Participants” to mean ASF, its

Parishes, and other affiliated entities. Participants are the beneficiaries of the DLF Trust.




  Case 20-01061-t             Doc 1     Filed 10/29/20 Entered 10/29/20 14:21:52 Page 5 of 51
DOCS_SF:102819.8 05066/002                            5
                  20.        Paragraph 4 of the Indenture states that the purpose of the DLF Trust is to

“support the religious, charitable and educational purposes” of the Participants.

                  21.        Paragraph 5 of the Indenture states that control of the DLF Trust rests

exclusively with the Trustees, who are appointed by and serve at the pleasure of the Archbishop

of ASF.

                  22.        Paragraph 14 of the Indenture expressly provides that the DLF Trust may

be terminated by ASF alone. Therefore, the DLF Trust is revocable by ASF.

                  23.        A true copy of the Bylaws of the DLF Trust, as amended (“Bylaws”) is

attached hereto as Exhibit B.

                  24.        Paragraph 1.1 of the Bylaws states that the Archbishop may appoint Ex-

Officio Trustees, who shall serve so long as they hold the specified office or position with ASF,

subject to removal at any time by the Archbishop. Accordingly, the Trustees hold the following

positions within ASF: Vicar General, Chancellor, Members of the Executive Board of the

Presbyteral Counsel of ASF, Executive Director of Finance, Chair of the Finance Council, Chair

of the Investment Committee, and Chair of the Real Estate Committee.

                  25.        Paragraph 1.2 of the Bylaws states that up to four additional trustees may

be appointed, subject to removal at any time by the Archbishop.

                  26.        On or about January 1, 2013, ASF, on the one hand, and the DLF Trust, by

Tony Salgado as Chairman of the Trustees, on the other hand, entered into a D&L Fund Support

Services Agreement pursuant to which ASF maintains control of assets held in the DLF Trust

under the guise of providing accounting and management services.




  Case 20-01061-t            Doc 1     Filed 10/29/20 Entered 10/29/20 14:21:52 Page 6 of 51
DOCS_SF:102819.8 05066/002                           6
                  27.        Under the D&L Fund Support Services Agreement, the DLF Trust is

obligated to reimburse ASF for the costs of services. In addition, the DLF Trust must pay to

ASF the interest spread and fees associated with all loans from the DLF Trust.

                  28.        During the five years prior to the Petition Date, at each fiscal year end,

ASF paid to itself an average of $821,000 per year from the DLF Trust based on the interest

spread and fees associated with loans from the DLF Trust.

                                       ASF’S FRAUDULENT
                                   TRANSFERS TO THE DLF TRUST

                  29.        On or about January 1, 2013, ASF, on the one hand, and the Trustees of

the DLF Trust, by Tony Salgado as Chairman, on the other hand, entered into an agreement

entitled, “Transfer of Assets,” pursuant to which ASF transferred to the DLF Trust all of ASF’s

interest in assets consisting of the “Deposit & Loan Fund” titled to and owned by ASF, and all

liabilities and obligations associated therewith (collectively, the “DLF Trust Transfers”). The

agreement does not specify the accounts or account balances transferred to the DLF Trust. A

true and correct copy of the Transfer of Assets agreement is attached hereto as Exhibit C.

                  30.        The Committee is informed and believes that the physical transfer of

assets constituting the DLF Trust Transfers took place in or about June 2013. During a meeting

of the Finance Council in May 2013, the Chairman of the DLF Trust reported that new accounts

had been set up and transfers of funds will take place in the first part of June.

                  31.        Consolidated notes to ASF’s audited financials for the period ending June

2013 describe the DLF Trust Transfers as having occurred during fiscal year 2013, and further

state:



  Case 20-01061-t            Doc 1     Filed 10/29/20 Entered 10/29/20 14:21:52 Page 7 of 51
DOCS_SF:102819.8 05066/002                           7
             Management consolidates the Trust [DLF Trust] with the Catholic Center
             [central administrative offices of ASF] because all management functions and
             accounting functions are performed by the Catholic Center under a separate
             management agreement; ASF approves the loans to the parishes; and some
             members of the governing body of the Trust are members of the governing body
             of the Catholic Center. Other members include members of the Archdiocesan
             Presbyteral Council and Finance Council.

                  32.        ASF’s audited financial statements for the period ending June 2013 show

ASF made DLF Trust Transfers of financial assets worth approximately $26.5 million.

                  33.        Prior to the DLF Trust Transfers, ASF did not hold the assets of the

Deposit & Loan Fund in trust for the Parishes and did not characterize such assets as trust funds

in its audited financial statements. Rather the notes to ASF’s Consolidated Financial Statements

for June 30, 2012 and 2011 show the relationship of ASF and its Parishes was analogous to that

of a bank and its depositors, as ASF paid the Parishes a defined rate of return on their deposits in

the Deposit & Loan Fund and ASF took the investment and loan repayment risk. Therefore, the

Parishes were creditors of ASF for the amounts of their deposits in the Deposit & Loan Fund, but

were not trust beneficiaries prior to the DLF Trust Transfers.

                  34.        After ASF made the DLF Trust Transfers, the Parishes made additional

contributions of cash and assets to the DLF Trust. ASF’s Statement of Financial Affairs

(“SOFA”) reflect at Item 21 and Exhibit 6 that the DLF Trust held $36,788,015 as of the

Petition Date.

                  35.        ASF received no value in consideration for the DLF Trust Transfers.

                  36.        ASF was insolvent or became insolvent shortly after the DLF Trust

Transfers were made.




  Case 20-01061-t            Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 8 of 51
DOCS_SF:102819.8 05066/002                          8
                  37.        The Restructuring was intended to avoid liability to the Survivors and

otherwise shield ASF’s substantial assets from the reach of creditors. Both the planning process

leading up to the Restructuring, and the Restructuring itself, exhibited multiple badges of fraud

establishing ASF’s actual intent to hinder, delay or defraud its creditors, including the following:

                             a.      ASF was subject to pending and threatened litigation when it

formulated the Restructuring and made the DLF Trust Transfers.

                             b.      During a meeting of the Archdiocesan Consultors on September 5,

2007, the Archbishop reported on sexual abuse cases that “have had to be settled” and advised

that it is important to know “that this is something that is still being dealt with through attorneys,

insurance companies, and the Archdiocesan Finance Council.” (Emphasis added).

                             c.      As early as December 2007, ASF expressed concerns about veil

piercing and enterprise liability.

                             d.      On or about May 8, 2009, during a special meeting of the College

of Consultors, the Finance Council, and the Presbyteral Council of ASF, a slideshow was

presented stating that the purpose of the Restructuring was to “offer our parishes (and our

Archdiocese) greater protection within the context of civil litigation.”

                             e.      On August 9, 2013, during a meeting of the Archdiocesan Pastoral

Council, the Archbishop reported the existence of seventeen accusations against a priest,

allegedly having happened 30 years ago. The Archbishop acknowledged, “In effect, there is no

statute of limitations. This worrisome issue involves sadness… and also regarding the new

financial concerns for the ASF.” (Emphasis added).




  Case 20-01061-t            Doc 1     Filed 10/29/20 Entered 10/29/20 14:21:52 Page 9 of 51
DOCS_SF:102819.8 05066/002                           9
                             f.      ASF’s property manager testified in a deposition that the

Restructuring was meant to “protect the assets of the archdiocese so that they weren’t all wide-

open under the Archdiocese of Santa Fe… [T]he individual parishes could be responsible for

their own assets and liabilities.” [10/10/14 Deposition at 31:18-32:10; John Doe 2 v. ASF and St.

Anthony Parish, Second Judicial Dist. of Bernalillo County, case number D-202-CV-2013-

03768].

                             g.      The Trustees of the DLF Trust hold offices with ASF and are

subject to control by the Archbishop.

                             h.      ASF retains control of the assets of the DLF Trust based on the

required composition of the Trustees from specified ASF positions, the Archbishop’s sole

discretion to appoint or remove the Trustees, and pursuant to the D&L Fund Support Services

Agreement.

                             i.      The Restructuring involved the transfer of most of ASF’s financial

and real estate assets.

                             j.      The Restructuring was based on similar restructurings of other

diocese within the United States, which were all done in in response to escalating sexual abuse

claims and extended limitation periods for the Survivors to bring suit.

                  38.        The Restructuring was initiated by ASF, alone, not the Parishes as alleged

beneficiaries of the DLF Trust. On July 10, 2012, the Presbyteral Council discussed parish

incorporation and reported, “[E]very pastor will get the documents for their parish already signed

by [the Archbishop].” In this manner, the Restructuring, was presented to the Parishes as a fiat




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 10 of 51
DOCS_SF:102819.8 05066/002                          10
accompli for ASF’s benefit and for the purpose of shielding assets of ASF, including substantial

cash and financial assets, while continuing to control such assets.

                             CREDITORS OF ASF ON THE PETITION DATE

                  39.        Most of the Survivors had no knowledge of the DLF Trust Transfers and

could not have reasonably discovered the existence, let alone the fraudulent nature, of the DLF

Trust Transfers prior to one year before the Petition Date because there were no public

announcements regarding the Restructuring, ASF’s creditors lacked access to ASF’s books and

records or other financial information, and ASF’s creditors had no knowledge of facts,

conditions, or circumstances that would cause a reasonable person in their position to inquire

regarding the existence or the fraudulent nature of the DLF Trust Transfers.

                  40.        Some Survivors initiated lawsuits against ASF within four years after the

DLF Trust Transfers were made which lawsuits are or were still pending on the Petition Date,

including the following:

                             a.      On December 19, 2016, a Survivor filed a lawsuit for damages,

entitled John Doe 1, et al. v. Roman Catholic Church of the Archdiocese of Santa Fe and Our

Lady of Sorrows Church, First Judicial Dist. of Santa Fe County, case number D-101-CV-2016-

02908. This action was pending on the Petition Date and stayed by ASF’s bankruptcy. The Doe

plaintiffs each hold claims that are allowable unsecured claims under Bankruptcy Code section

502.

                             b.      On November 29, 2017, a Survivor filed a lawsuit for damages and

to avoid ASF’s fraudulent transfers, entitled John Doe “70” v. Archdiocese of Santa Fe, Second




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 11 of 51
DOCS_SF:102819.8 05066/002                          11
Judicial Dist. of Bernalillo County, case number D-202-CV-2017-08542. This action was

pending on the Petition Date and stayed by ASF’s bankruptcy. John Doe 70 holds a claim that is

an allowable unsecured claim under Bankruptcy Code section 502.

                  41.        As of the Petition Date, the IRS was a creditor of ASF based on unpaid

payroll taxes. The IRS held an allowable unsecured claim under Bankruptcy Code section 502

until the claim was paid.

                                       FIRST CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)

                        (Avoidance and Recovery of DLF Trust Transfers
                    Pursuant to 11 U.S.C. §§ 544(b), 26 U.S.C. § 6502(a)(1),
            28 U.S.C. § 3304(b)(1)(A), N.M. Stat. § 56-10-18A(1) and 11 U.S.C. § 550)

                  42.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 41 above as if fully set forth here.

                  43.        ASF made the DLF Trust Transfers with the intent to hinder, delay, or

defraud ASF’s creditors, including, but not limited to, the Survivors who had (and still have)

claims against ASF for sexual abuse.

                  44.        ASF’s creditors’ claims arose either before or after the DLF Trust

Transfers.

                  45.        The DLF Trust Transfers are avoidable pursuant to Bankruptcy Code

section 544(b) and New Mexico Statute 56-10-18A(1), as well as 26 U.S.C. section 6502(a)(1)

and 28 U.S.C. section 3304(b)(1)(A).

                  46.        The DLF Trust was the initial transferee of the DLF Trust Transfers.




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 12 of 51
DOCS_SF:102819.8 05066/002                          12
                  47.        ASF’s estate is entitled to recover the DLF Trust Transfers, or the value

thereof, pursuant to Bankruptcy Code section 550.

                                      SECOND CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)

                       (Avoidance and Recovery of DLF Trust Transfers
                   Pursuant to 11 U.S.C. §§ 544(b), 26 U.S.C. § 6502(a)(1),
           28 U.S.C. § 3304(b)(1)(B), N.M. Stat. § 56-10-18A(2) and 11 U.S.C. § 550)

                  48.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 47 above as if set forth here.

                  49.        ASF did not receive reasonably equivalent value in exchange for making

the DLF Trust Transfers to the DLF Trust because the DLF Trust did not provide ASF with any

consideration whatsoever for the DLF Trust Transfers.

                  50.        At the time of the DLF Trust Transfers, ASF (a) was engaged or was

about to engage in a business or a transaction for which the remaining assets of ASF were

unreasonably small in relation to the business or transaction; or (b) intended to incur, or believed

or reasonably should have believed, that ASF would incur debts beyond its ability to pay as they

became due. Among other things, ASF’s liabilities were greater than its assets due to the claims

of Survivors at the time the DLF Trust Transfers were made by ASF.

                  51.        ASF’s creditors’ claims arose either before or after the DLF Trust

Transfers.

                  52.        The DLF Trust Transfers are avoidable pursuant to Bankruptcy Code

section 544(b) and New Mexico Statute section 56-10-18A(2), as well as 26 U.S.C. section

6502(a)(1) and 28 U.S.C. section 3304(b)(1)(B).



 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 13 of 51
DOCS_SF:102819.8 05066/002                          13
                  53.        The DLF Trust was the initial transferee of the DLF Trust Transfers.

                  54.        ASF’s estate is entitled to recover the DLF Trust Transfers, or the value

thereof, pursuant to Bankruptcy Code section 550.

                                       THIRD CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)

               (Avoidance and Recovery of DLF Trust Transfers Pursuant to
    11 U.S.C. § 544(b), 26 U.S.C. § 6502(a)(1), N.M. Stat. § 56-10-19 and 11 U.S.C. § 550)

                  55.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 54 above as if set forth here.

                  56.        The claims of the Survivors arose before the DLF Trust Transfers.

                  57.        ASF did not receive reasonably equivalent value in exchange for making

the DLF Trust Transfers to the DLF Trust because the DLF Trust did not provide ASF with any

consideration whatsoever for the DLF Trust Transfers.

                  58.        At the time of the DLF Trust Transfers, ASF was insolvent or became

insolvent as a result of the DLF Trust Transfers.

                  59.        The DLF Trust Transfers are avoidable pursuant to Bankruptcy Code

section 544(b) and New Mexico Statute section 56-10-19, as well as 26 U.S.C. section

6502(a)(1).

                  60.        The DLF Trust was the initial transferee of the DLF Trust Transfers.

                  61.        ASF’s estate is entitled to recover the DLF Trust Transfers, or the value

thereof, pursuant to Bankruptcy Code section 550.




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 14 of 51
DOCS_SF:102819.8 05066/002                          14
                                      FOURTH CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)

                      (Avoidance and Recovery of Incorporation Transfers
                    Pursuant to 11 U.S.C. §§ 544(b), 26 U.S.C. § 6502(a)(1),
            28 U.S.C. § 3304(b)(1)(A), N.M. Stat. § 56-10-18A(1) and 11 U.S.C. § 550)

                  62.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 61 above as if fully set forth here.

                  63.        Prior to January 1, 2013, ASF caused the incorporation of its previously

unincorporated Parishes. To the extent that incorporation of the Parishes resulted in the transfer

of any beneficial interests in property (the “Incorporation Transfers”) by enabling the Parishes

to become trust beneficiaries, the Committee seeks to avoid and recover such Incorporation

Transfers hereunder.

                  64.        ASF made the Incorporation Transfers with the intent to hinder, delay, or

defraud ASF’s creditors, including, but not limited to, the Survivors who had (and still have)

claims against ASF for sexual abuse.

                  65.        ASF’s creditors’ claims arose either before or after the Incorporation

Transfers.

                  66.        The Incorporation Transfers are avoidable pursuant to Bankruptcy Code

section 544(b) and New Mexico Statute 56-10-18A(1) , as well as 26 U.S.C. section 6502(a)(1)

and 28 U.S.C. section 3304(b)(1)(A).

                  67.        The DLF Trust is the entity for whose benefit the Incorporation Transfers

were made.




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 15 of 51
DOCS_SF:102819.8 05066/002                          15
                  68.        ASF’s estate is entitled to recover the DLF Trust Transfers, or the value

thereof, pursuant to Bankruptcy Code section 550.

                                       FIFTH CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)

                     (Avoidance and Recovery of Incorporation Transfers
                   Pursuant to 11 U.S.C. §§ 544(b), 26 U.S.C. § 6502(a)(1),
           28 U.S.C. § 3304(b)(1)(B), N.M. Stat. § 56-10-18A(2) and 11 U.S.C. § 550)

                  69.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 68 above as if set forth here.

                  70.        ASF did not receive reasonably equivalent value in exchange for making

the Incorporation Transfers because neither the Parishes nor the DLF Trust provided ASF with

any consideration for the Incorporation Transfers.

                  71.        At the time of the Incorporation Transfers, ASF (a) was engaged or was

about to engage in a business or a transaction for which the remaining assets of ASF were

unreasonably small in relation to the business or transaction; or (b) intended to incur, or believed

or reasonably should have believed, that ASF would incur debts beyond its ability to pay as they

became due. Among other things, ASF’s liabilities were greater than its assets due to the claims

of Survivors at the time the Incorporation Transfers were made by ASF.

                  72.        ASF’s creditors’ claims arose either before or after the Incorporation

Transfers.

                  73.        The Incorporation Transfers are avoidable pursuant to Bankruptcy Code

section 544(b) and New Mexico Statute section 56-10-18A(2), as well as 26 U.S.C. section

6502(a)(1) and 28 U.S.C. section 3304(b)(1)(B).



 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 16 of 51
DOCS_SF:102819.8 05066/002                          16
                  74.        The DLF Trust is the entity for whose benefit the Incorporation Transfers

were made.

                  75.        ASF’s estate is entitled to recover the Incorporation Transfers, or the value

thereof, pursuant to Bankruptcy Code section 550.

                                       SIXTH CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)

             (Avoidance and Recovery of Incorporation Transfers Pursuant to
    11 U.S.C. § 544(b), 26 U.S.C. § 6502(a)(1), N.M. Stat. § 56-10-19 and 11 U.S.C. § 550)

                  76.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 75 above as if set forth here.

                  77.        The claims of the Survivors arose before the Incorporation Transfers.

                  78.        ASF did not receive reasonably equivalent value in exchange for making

the Incorporation Transfers because neither the DLF Trust nor the Parishes provided ASF with

any consideration for the Incorporation Transfers.

                  79.        At the time of the Incorporation Transfers, ASF was insolvent or became

insolvent as a result of the Incorporation Transfers.

                  80.        The Incorporation Transfers are avoidable pursuant to Bankruptcy Code

section 544(b) and New Mexico Statute section 56-10-19, as well as 26 U.S.C. section

6502(a)(1).

                  81.        The DLF Trust is the entity for whose benefit the Incorporation Transfers

were made.




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 17 of 51
DOCS_SF:102819.8 05066/002                          17
                  82.        ASF’s estate is entitled to recover the Incorporation Transfers, or the value

thereof, pursuant to Bankruptcy Code section 550.

                                      SEVENTH CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)

                                  (Avoidance and Recovery of DLF Trust
                             Transfers Pursuant to 11 U.S.C. §§ 548(e) and 550)

                  83.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 82 above as if fully set forth here.

                  84.        ASF was the settlor of the DLF Trust and made the DLF Trust Transfers.

                  85.        ASF is a beneficiary of the DLF Trust because, among other things, the

Indenture expressly states it is a Participant and the purpose of the DLF Trust is to support the

religious, charitable and educational purposes of the Participants.

                  86.        ASF made the DLF Trust Transfers with the actual intent to hinder, delay,

or defraud ASF’s creditors, including, but not limited to, the Survivors, to whom ASF was liable,

or became liable, on or after the date of the DLF Trust Transfers.

                  87.        The DLF Trust Transfers are avoidable pursuant to Bankruptcy Code

section 548(e).

                  88.        The DLF Trust was the initial transferee of the DLF Trust Transfers.

                  89.        ASF’s estate is entitled to recover the DLF Trust Transfers, or the value

thereof, pursuant to Bankruptcy Code section 550.

                                      EIGHTH CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 18 of 51
DOCS_SF:102819.8 05066/002                          18
                           (Turnover of Assets in the DLF Trust Under
                    11 U.S.C. §§ 541, 542, 544, and N.M. Stat. § 46A-5-505(A)(1)

                  90.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 89 above as if fully set forth here.

                  91.        The DLF Trust is revocable by ASF alone.

                  92.        Under N.M. Stat. § 46A-5-505(A)(1), revocable trusts are subject to the

interests of creditors.

                  93.        Accordingly, ASF’s creditors can reach all assets and income of the DLF

Trust.

                  94.        Section 544(a)(1) of the Bankruptcy Code and the Order Conferring

Standing give the Committee, on behalf of ASF’s estate, all of the rights and powers of a

judgment creditor of ASF in its capacity as the settlor of the DLF Trust, including the creditors

referred to in N.M. Stat. § 46A-5-505(A)(1).

                  95.        All of the assets in the DLF Trust should be deemed subject to the claims

of ASF’s creditors and constitute property of ASF’s estate under section 541(a) of the

Bankruptcy Code.

                  96.        The Trustees must turn over all of the assets in the DLF Trust to ASF’s

estate under Bankruptcy Code section 542(a).

                  97.        Accordingly, the Committee prays for an order compelling the Trustees to

turn over all of the assets in the DLF Trust to ASF’s estate.

                                       NINTH CLAIM FOR RELIEF
                                     (Against the Trustees and Parishes)




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 19 of 51
DOCS_SF:102819.8 05066/002                          19
                           (Turnover of Assets in the DLF Trust Under
                    11 U.S.C. §§ 541, 542, 544, and N.M. Stat. § 46A-5-505(A)(2)

                  98.        The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 97 above as if fully set forth here.

                  99.        ASF was the settlor of the DLF Trust and made the DLF Trust Transfers.

                  100.       ASF is a beneficiary of the DLF Trust because, among other things, the

Indenture expressly states it is a Participant of the DLF Trust and the purpose of the DLF Trust is

to support the religious, charitable, and educational purposes of the Participants.

                  101.       The DLF Trust is therefore a self-settled trust.

                  102.       Under New Mexico law, trusts in which the settlor is also a beneficiary of

the trust are subject to the interests of creditors. In particular, N.M. Stat. § 46A-5-505(A)(2)

provides that creditors of the settlor of a self-settled trust may reach the maximum amount of

assets and income that can be distributed to or for the benefit of the settlor. Accordingly, ASF’s

creditors can reach all assets and income of the DLF Trust that can be distributed for the benefit

of ASF.

                  103.       Section 544(a)(1) of the Bankruptcy Code and the Order Conferring

Standing give the Committee, on behalf of ASF’s estate, all of the rights and powers of a

judgment creditor of ASF in its capacity as the settlor of the DLF Trust, including the creditors

referred to in N.M. Stat. § 46A-5-505(A)(2).

                  104.       All of the assets in the DLF Trust should be deemed subject to the claims

of ASF’s creditors and constitute property of ASF’s estate under section 541(a) of the

Bankruptcy Code.




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 20 of 51
DOCS_SF:102819.8 05066/002                          20
                  105.       The Trustees must turn over all of the assets in the DLF Trust to ASF’s

estate under Bankruptcy Code section 542(a).

                  106.       Accordingly, the Committee prays for an order compelling the Trustees to

turn over all of the assets in the DLF Trust to ASF’s estate.

                                      TENTH CLAIM FOR RELIEF
                                        (Against All Defendants)

     (Declaratory Relief: The Assets in the DLF Trust Are Property of ASF’s Estate
   Under 11 U.S.C. §§ 541(a)(1) and 544(a), and N.M. Stat. § 46A-5-505(A)(1) and (A)(2)

                  107.       The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 106 above as if fully set forth here.

                  108.       ASF contends that its estate has no rights to the assets in the DLF Trust or

the income derived therefrom and that those assets and income are not available to pay the

claims of its creditors, including the Survivors.

                  109.       An actual and justiciable controversy exists as to whether the DLF Trust is

subject to the claims of ASF’s creditors, including the Survivors, under N.M. Stat. § 46A-5-

505(A)(1) and (A)(2) and whether the assets in the DLF Trust and income derived therefrom are

property of ASF’s estate.

                  110.       Accordingly, the Committee respectfully prays for a judgment declaring

that the DLF Trust is subject to the claims of ASF’s creditors and that the assets in the DLF

Trust, and income derived therefrom, constitute property of ASF’s estate.




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 21 of 51
DOCS_SF:102819.8 05066/002                          21
                                     ELEVENTH CLAIM FOR RELIEF
                                         (Against All Defendants)

               (Injunctive Relief: Compelling ASF to Revoke the DLF Trust and
               Compelling the Trustees to Turn Over the Assets in the DLF Trust
                 Pursuant to N. M. Stat. § 46A-6-603 and 11 U.S.C. § 541(a)(1))

                  111.       The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 110 above as if fully set forth here.

                  112.       The DLF Trust, by its terms, is revocable by ASF alone.

                  113.       ASF owes fiduciary duties to its creditors, including the Survivors.

                  114.       Under New Mexico Stat. § 46A-6-603, where the settlor has the capacity

to revoke the trust, the rights of the beneficiaries are subject to the control of, and the duties of

the trustee are owed exclusively to, the settlor.

                  115.       The Trustees’ duties under the DLF Trust are owed exclusively to ASF

estate and are not owed to the alleged beneficiaries of the DLF Trust.

                  116.       No adequate remedy at law exists for ASF’s ongoing failure to honor its

fiduciary duties to its creditors, including the Survivors, by refusing to exercise its right to

revoke the DLF Trust.

                  117.       Irreparable harm will result to ASF’s estate and its creditors, including the

Survivors, if an injunction does not issue to compel: (i) ASF to revoke the DLF Trust; and (ii)

the Trustees to turn over the assets in the DLF Trust to the ASF estate.

                                     TWELFTH CLAIM FOR RELIEF
                                        (Against All Defendants)

                  (Declaratory Relief: The DLF Trust is Void because ASF,
                 as Beneficiary, Controls the DLF Trust and the Assets in the
              DLF Trust Are Property of ASF’s Estate under 11 U.S.C. § 541(a)(1))



 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 22 of 51
DOCS_SF:102819.8 05066/002                          22
                  118.       The Committee realleges and incorporates by reference each and every

allegation set forth in paragraphs 1 through 117 above as if fully set forth here.

                  119.       The Archbishop is the sole member of ASF, President of ASF, and a

member of its Board of Directors.

                  120.       The Archbishop appoints and removes the Trustees of the DLF Trust, and

holds power over the actions of the DLF Trust.

                  121.       ASF, through the Archbishop, controls the DLF Trust and all distributions

from the DLF Trust.

                  122.       ASF is a beneficiary of the DLF Trust.

                  123.       ASF contends that its estate has no rights in the assets held in the DLF

Trust, and the income derived therefrom.

                  124.       An actual and justiciable controversy exists as to whether the DLF Trust is

void and unenforceable as the result of ASF’s dominion and control of the DLF Trust.

                  125.       Accordingly, the Committee respectfully prays for a judgment declaring

that the DLF Trust is void and/or otherwise unenforceable and the assets in the DLF Trust

constitute property of ASF’s estate under section 541(a) of the Bankruptcy Code.

                  WHEREFORE, the Committee prays for judgment as follows:

                  1.         That the DLF Trust Transfers are avoidable by ASF’s estate as fraudulent

transfers;

                  2.         That ASF’s estate is entitled to recover the DLF Trust Transfers or the

value thereof, in an amount to be determined, pursuant to Section 550 of the Bankruptcy Code;




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 23 of 51
DOCS_SF:102819.8 05066/002                          23
                  3.         That the Incorporation Transfers are avoidable by ASF’s estate as

fraudulent transfers;

                  4.         That ASF’s estate is entitled to recover the Incorporation Transfers or the

value thereof, in an amount to be determined, pursuant to Section 550 of the Bankruptcy Code.

                  5.         For turnover of the assets in the DLF Trust, and the income derived

therefrom, to the ASF chapter 11 estate;

                  6.         Declaring that the DLF Trust is void and unenforceable and the assets in

the DLF Trust, and the income derived therefrom, constitute property of ASF’s chapter 11 estate;

                  7.         Ordering (i) ASF to revoke the DLF Trust; and (ii) the Trustees to turn

over the assets in the DLF Trust to the ASF estate.

                  8.         For prejudgment interest; and

                  9.         For such other and further relief as the Court may deem just and proper.

Dated:     October 29, 2020                        Respectfully submitted,

                                                   PACHULSKI STANG ZIEHL & JONES LLP


                                                   By        /s/ Kenneth H. Brown
                                                             James I. Stang (CA State Bar No. 94435)
                                                             Kenneth H. Brown (CA Bar No. 100396)
                                                             Gail S. Greenwood (CA Bar No. 169939)
                                                             150 California Street, 15th Floor
                                                             San Francisco, CA 94111
                                                             Phone: (415) 263-7000
                                                             Fax: (415) 263-7010
                                                             Email: jstang@pszjlaw.com
                                                                     kbrown@pszjlaw.com
                                                                     ggreenwood@pszjlaw.com

                                                             Attorneys for the Official Committee of
                                                             Unsecured Creditors




 Case 20-01061-t             Doc 1    Filed 10/29/20 Entered 10/29/20 14:21:52 Page 24 of 51
DOCS_SF:102819.8 05066/002                          24
           EXHIBIT A




Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 25 of 51
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 26 of 51
                                                                                     0123142
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 27 of 51
                                                                                     0123145
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 28 of 51
                                                                                     0123145
                                                                                     0123143
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 29 of 51
                                                                                     0123141
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 30 of 51
                                                                                     0123145
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 31 of 51
                                                                                     0123145
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 32 of 51
                                                                                     0123145
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 33 of 51
                                                                                     0123145
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 34 of 51
                                                                                 01231425
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 35 of 51
                                                                                 01231422
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 36 of 51
                                                                                 01231425
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 37 of 51
                                                                                 01231425
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 38 of 51
                                                                                 01231423
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 39 of 51
                                                                                 01231421
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 40 of 51
                                                                                 01231425
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 41 of 51
                                                                                 01231425
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 42 of 51
Case 20-01061-t   Doc 1   Filed 10/29/20
                                                                                01231425
                                           Entered 10/29/20 14:21:52 Page 43 of 51
Case 20-01061-t   Doc 1   Filed 10/29/20
                                                                                 01231425
                                           Entered 10/29/20 14:21:52 Page 44 of 51
           EXHIBIT B




Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 45 of 51
                                                                                     0123452
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 46 of 51
                                                                                     0123456
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 47 of 51
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 48 of 51
                                                                                     0123456
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 49 of 51
                                                                                     0123453
Case 20-01061-t   Doc 1   Filed 10/29/20   Entered 10/29/20 14:21:52 Page 50 of 51
                                                                                     0123451
                                  FIRST AMENDMENT TO

                                          BYLAWS OF
                                                             IT AND LOAN FUND
             ARCHDIOCESE OF SANTA FE DEPOS



                                            Deposit and       Loan Fund are amended as follows;
  The Bylaws of the Archdiocese of Santa Fe
                                                                                                   1.1
              Epi scop al Vic ar is add ed to the list of suggested Ex officio Trustees in Section
       1. The

of the Trust Bylaws.
                                                       deleted from the Bylaws. Accordingly
       2. Reference to the College of Consultors is
                                                             or loan by the College of Consultors of
               a: The phrase "After approval of a project
                                                         Section 3.2 of the Bylaws.
       the Archdiocese of Santa Fe," is deleted from
                                                         apply to the College         of Consultors" is
               b: The phrase "used by the Participant to

       deleted from Section 5.2 of the Bylaws.
                                                      subject to Trust approval is modified as
         3. The minimum amount of project and loan
                                                                                             rted
                                               ($150,000)" is deleted and the following inse
follows: "One Hundred Fifty Thousand Dollars
                                              lars ($250,000)" in Section 5.3 of the Bylaws..
in its place: "Two Hundred Fifty Thousand Dol


                                                           ry of the Trust, hereby certifies the above
        The undersigned, being the duly elected Secreta
                                                       d was adopted by the Trustees of the Trust on
 First Amendmeat to the Bylaws of the Trust Fun

 November 16, 2016.




 DATED:                                                                                           retary
                                                    1 4 o, Executive Director Finance, Sec
                                                  y Sa
                                               Ton2-0
                                               —


 APPROVED:
                                               Archi     fop John C. Wester, Archbishop of Santa Fe



 Case 20-01061-t       Doc 1    Filed 10/29/20      Entered 10/29/20 14:21:52 Page 51 of 51
                                                                                                         #5146.1
